******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  BEVERLY STUDER v. JOHN CARL STUDER
              (SC 19508)
 Palmer, Zarella, Eveleigh, McDonald, Espinosa and Robinson, Js.
Argued November 13, 2015—officially released February 23, 2016

Jeffrey D. Ginzberg, for the appellant (defendant).
Alexander H. Schwartz, for the appellee (plaintiff).
                          Opinion

   EVELEIGH, J. The sole issue in this appeal is whether
the trial court properly concluded that the duration of
a child support order was governed by the law of the
state in which it was originally issued. The defendant,
John Carl Studer, appeals from the judgment of the
trial court modifying the duration of his child support
obligation and ordering that he pay child support indefi-
nitely to the plaintiff, Beverly Studer, for the benefit of
their autistic child1 in accordance with Florida law.2
On appeal, the defendant contends that the trial court
improperly applied Florida law in determining the dura-
tion of his child support obligation. We disagree with
the defendant’s claim and, accordingly, affirm the judg-
ment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to our resolution of this appeal. The
parties’ marriage was dissolved in Florida in 2002. The
amended final judgment of dissolution of marriage
(Florida judgment) provided that the defendant would
pay child support until the child ‘‘reaches the age of
[eighteen], become[s] emancipated, marries, dies, or
otherwise becomes self-supporting’’ or ‘‘until [the] age
[of nineteen] or graduation from high school whichever
occurs first, if a child reaches the age of [eighteen]
and is still in high school and reasonably expected to
graduate prior to the age of [nineteen].’’ Both parties
were aware that the child was autistic at the time of
the dissolution and the Florida judgment specifically
referenced the child’s condition.
  After the Florida judgment was rendered, the parties
and the child moved to Connecticut.3 In 2003, the defen-
dant filed a certified copy of the Florida judgment in
Connecticut Superior Court and moved to modify the
amount of his child support and alimony obligations.
The court granted the defendant’s motion to modify
and reduced the amount of child support and alimony
the defendant was required to pay.4
  In 2010, the plaintiff filed a postjudgment motion for
postmajority support for the child. The plaintiff claimed
that, as a result of the child’s autism, she would not
graduate from high school until after her twenty-first
birthday. Consequently, the plaintiff claimed that the
child was entitled to support beyond her eighteenth
birthday under Florida law. Applying Florida law, the
court granted the plaintiff’s motion for postmajority
support and ordered the defendant to continue paying
child support until the child’s high school graduation
(2010 support order). The court further found that there
was an arrearage in support payments owed to the
plaintiff and ordered the defendant to pay that sum
as well.
  Before the child’s graduation from high school in
June, 2013, the plaintiff filed a second motion for post-
majority support seeking to extend the defendant’s
child support obligation indefinitely beyond the child’s
high school graduation. The trial court concluded that
under General Statutes § 46b-71 (b),5 Florida law con-
trolled the duration of the defendant’s child support
obligation and ordered the defendant to pay child sup-
port indefinitely. This appeal followed.
   On appeal, the defendant claims that the trial court
improperly concluded that Florida law, rather than Con-
necticut law, governed the duration of his child support
obligation. In support of his claim, the defendant asserts
that the Florida judgment had been filed in Connecticut
and that the amount of child support specified in the
Florida judgment had been previously modified by a
Connecticut court. The defendant also asserts that,
because Connecticut law would not have allowed post-
majority support in this case,6 the trial court improperly
extended the defendant’s child support obligation
beyond the terms of the 2010 support order, which
provided that child support would terminate upon the
child’s graduation from high school. In response, the
plaintiff contends that Florida law governs the duration
of the defendant’s child support obligation because the
initial child support order in the present case was issued
in Florida. We agree with the plaintiff and, accordingly,
affirm the judgment of the trial court, albeit on differ-
ent grounds.
  This appeal requires that we examine the provisions
of our Uniform Interstate Family Support Act (act),
General Statutes (Rev. to 2013) § 46b-212 et seq.7 and
the uniform version of that act (uniform act) as promul-
gated in our sister states. See Uniform Interstate Family
Support Act of 2001, 9 U.L.A. (Pt. IB) 159 (2005). The
uniform act, ‘‘which has been adopted by all states,
including Connecticut, governs the procedures for
establishing, enforcing and modifying child and spousal
support, or alimony, orders, as well as for determining
parentage when more than one state is involved in such
proceedings.’’ (Footnote omitted.) Hornblower v. Horn-
blower, 151 Conn. App. 332, 333, 94 A.3d 1218 (2014).
The plaintiff claims that General Statutes (Rev. to 2013)
§ 46b-213q (d) applies to the present case.8 We agree.
   In examining the issues in the present appeal, ‘‘we
are guided by the well established principle that [i]ssues
of statutory construction raise questions of law, over
which we exercise plenary review. . . . We are also
guided by the plain meaning rule for statutory construc-
tion.’’ (Citations omitted; internal quotation marks omit-
ted.) Cales v. Office of Victim Services, 319 Conn. 697,
701,        A.3d      (2015); see also General Statutes
§ 1-2z.
  In accordance with § 1-2z, we begin with the relevant
statutory text. General Statutes (Rev. to 2013) § 46b-
213q (d) provides in relevant part: ‘‘In a proceeding to
modify a child support order, the law of the state that
is determined to have issued the initial controlling
order governs the duration of the obligation of support.
. . .’’9 (Emphasis added.) Resolution of this appeal,
therefore, requires us to determine the meaning of the
term, ‘‘initial controlling order . . . .’’ The term ‘‘initial
controlling order’’ is not defined in § 46b-213q, nor is
it defined in the provision setting forth the definitions
used within the act, General Statutes (Rev. to 2013)
§ 46b-212a. ‘‘In the absence of a definition of terms in
the statute itself, [w]e may presume . . . that the legis-
lature intended [a word] to have its ordinary meaning
in the English language, as gleaned from the context
of its use. . . . Under such circumstances, it is appro-
priate to look to the common understanding of the term
as expressed in a dictionary.’’ (Internal quotation marks
omitted.) Efstathiadis v. Holder, 317 Conn. 482, 488,
119 A.3d 522 (2015).
   The term ‘‘initial’’ is defined with substantial similar-
ity in a number of dictionaries. Webster’s Third New
International Dictionary (2002) defines ‘‘initial’’ as ‘‘of or
relating to the beginning . . . .’’ The American Heritage
College Dictionary (4th Ed. 2007) defines ‘‘initial’’ as
‘‘[o]f, relating to, or occurring at the beginning’’ or ‘‘first
. . . .’’ Lastly, the Oxford English Dictionary (2d Ed.
1991) defines ‘‘initial’’ as ‘‘[o]f or pertaining to a begin-
ning,’’ ‘‘existing at, or constituting, the beginning of
some action or process,’’ ‘‘existing at the outset’’ or
‘‘primary . . . .’’ Using the definition of ‘‘initial’’ indi-
cates that the legislature and the drafters of the uniform
act intended for the first state that issues a child support
order to control the duration of the child support obli-
gation.
   ‘‘Furthermore, we note that [i]n interpreting a statute,
[r]elated statutory provisions . . . often provide guid-
ance in determining the meaning of a particular word.
. . . In accordance with § 1-2z, we next turn to other
related statutes for guidance.’’ (Citations omitted; inter-
nal quotation marks omitted.) Lieberman v. Aronow,
319 Conn. 748, 759       A.3d       (2015). The act itself,
in turn, expressly mandates that its provisions be con-
strued ‘‘to promote uniformity of the law with respect
to its subject matter’’ among the other states that have
enacted the uniform act. General Statutes (Rev. to 2013)
§ 46b-213v. Accordingly, we find it helpful to turn to
the case law of other jurisdictions that have enacted
similar statutory provisions.
  Courts in jurisdictions that have adopted a statute
analogous to § 46b-213q (d), or have considered the
potential effect of the adoption of such a statute, regard
the law of the state that has issued the first child support
order between the same parties for the benefit of a
particular child as controlling the duration of the child
support obligation under the language of the uniform
act. See, e.g., Lunceford v. Lunceford, 204 S.W.3d 699,
708 (Mo. App. 2006) (noting that, had Missouri adopted
2001 amendments to uniform act, ‘‘the question of
whether the Missouri trial court properly ordered [the]
[f]ather to continue child support beyond the termina-
tion date provided in the Kansas divorce decree would
be easily addressed’’); Wills v. Wills, 16 Neb. Ct. App. 559,
565, 745 N.W.2d 924 (2008) (holding that District Court
improperly extended duration of child support obliga-
tion initially issued in New Mexico to conform with age
of majority in Nebraska).
   For example, in In re Schneider, 173 Wash. 2d 353,
369–71, 268 P.3d 215 (2011), the Washington Supreme
Court held that the Washington Court of Appeals had
improperly affirmed the trial court’s award of postsec-
ondary educational support in accordance with Wash-
ington law when the initial child support order was
issued in Nebraska and Nebraska law would not have
allowed the award of such support under the circum-
stances. In In re Schneider, after the parties’ divorce,
the mother moved with the children to Washington,
where she registered the Nebraska decree and a Wash-
ington court modified the duration of the child support
obligation without the father’s objection. Id., 356–57.
The mother subsequently filed a motion to modify the
order seeking postsecondary educational support for
one of the children. Id., 357. The trial court granted the
mother’s motion and the father appealed, contending
that the Washington court did not have the authority
under the uniform act to extend his child support obliga-
tion beyond the age of majority in Nebraska, which is
nineteen years. Id. The Washington Court of Appeals
affirmed the trial court’s decision, concluding that the
uniform act ‘‘did not apply to the award of postsecond-
ary educational support because the trial court modified
its own . . . order, not the Nebraska order’’ and Wash-
ington law permits the award of postsecondary educa-
tional support. Id., 357–58, 364. The Washington
Supreme Court reversed the judgment of the Court of
Appeals, relying in part on the language of Washington’s
equivalent to § 46b-213q (d) and the official comments
to the uniform act corresponding to that section. Id.,
364–65. The court reasoned as follows: ‘‘It may seem
anomalous to deny postsecondary educational support
for [the child], who has lived in Washington for several
years and attends a Washington state university. But
there are two sides to this result. A child who is initially
allowed the potential of postsecondary educational sup-
port in Washington will be able to receive that support
even after moving to another state. Every state has
adopted the [the uniform act] in some form and [the
uniform act] provides that the originating state’s law
applies to the duration of child support.’’ Id., 370.
   Similarly, the New Hampshire Supreme Court in In
re Scott, 160 N.H. 354, 360–62, 999 A.2d 229 (2010), held
that the law of the first state to issue a child support
order, Massachusetts, governed the duration of the
father’s child support obligation, despite the fact that
a New Hampshire court had subsequently modified the
Massachusetts orders by increasing the amount of child
support. Although New Hampshire had not adopted the
2001 amendments to the uniform act, the court noted
that the official comments to the equivalent of § 46b-
213q (d) in the uniform act ‘‘provide[d] insight into the
intended meaning of New Hampshire’s existing stat-
ute.’’ Id., 361. Furthermore, in In re Martinez, 450
S.W.3d 157, 164 (Tex. App. 2014), the Court of Appeals
of Texas, relying in part on a statute analogous to § 46b-
213q (d), held that the trial court could not modify the
duration of an expired New York support decree ‘‘to
impose a further support obligation upon [the obligor]
or create a new obligation based on [the child’s] disabil-
ity’’ because the duration of the child support obligation
was governed by New York law, ‘‘which the parties
[had] stipulated does not provide for support of adult
disabled children.’’
   Our examination of the plain language of the statute
and related statutes indicates that § 46b-213q (d) vests
the first state to issue a child support order with control
over the duration of the child support obligation, not-
withstanding any subsequent modifications of the child
support order by a tribunal of another state. Further-
more, our review of the case law of other states that
have enacted or considered analogous statutes also sup-
ports this understanding. Accordingly, because it is
undisputed that the Florida judgment was rendered
before any of the Connecticut orders, the initial control-
ling order in the present case is the Florida judgment
and, therefore, Florida law governs the duration of the
defendant’s child support obligation. Furthermore, the
parties in the present case do not dispute that Florida
law provides for support for adult disabled children.10
   The defendant, however, claims that § 46b-213q (d)
does not apply to the present case. Specifically, the
defendant contends that this statute applies to the modi-
fication of a child support order of another state and
that the trial court’s order extending indefinitely the
duration of the defendant’s child support obligation
modified the 2010 support order that was issued by
a Connecticut court, not the Florida judgment.11 We
disagree with the defendant.
   We presume that the defendant’s claim pertains to
the title of § 46b-213q, which reads ‘‘Modification of
child support order of another state.’’ It is well estab-
lished that ‘‘[a]lthough the title of a statute or regulation
and its placement within a group of statutes or regula-
tions may provide some evidence of its meaning . . .
such considerations cannot trump an interpretation that
is based on an analysis of the statutory or regulatory
language and purpose.’’ (Citation omitted.) Commis-
sioner of Correction v. Freedom of Information Com-
mission, 307 Conn. 53, 75, 52 A.3d 636 (2012); see
General Statutes, preface, pp. vi–vii (‘‘A boldface
catchline follows the section number of each section
of the General Statutes. These catchlines are prepared,
and from time to time changed, by the Revisors [of
the General Statutes] and are intended to be informal
descriptions of the contents of the sections. . . . These
boldface catchlines should not be read or considered
as statements of legislative intent since their sole pur-
pose is to provide users with a brief description of the
contents of the sections.’’); see also Clark v. Commis-
sioner of Correction, 281 Conn. 380, 389 n.14, 917 A.2d
1 (2007).
   The defendant’s interpretation is contrary to the plain
language of § 46b-213q (d). There is no language in
§ 46b-213q providing that once a Connecticut court
modifies an out-of-state child support order and thereby
assumes ‘‘continuing exclusive jurisdiction’’ over the
child support order pursuant to § 46b-213q (e), the lan-
guage in § 46b-213q (d) becomes inapplicable. The plain
language of § 46b-213q expressly imposes restrictions
on which elements of a child support order originally
issued in another state may be modified. The official
comments to the 2001 amendments to the uniform act,
as quoted in In re Scott, confirm that the modification
of an out-of-state child support order by a Connecticut
court does not confer upon the courts of this state the
unrestricted authority to apply Connecticut substantive
law in all respects in a subsequent modification pro-
ceeding. See In re Scott, supra, 160 N.H. 361 (noting
that ‘‘although the initial child support order ‘may be
modified and replaced by a new controlling order . . .
the duration of the child-support obligation remains
constant, even though virtually every other aspect of the
original order may be changed’ ’’ [emphasis in original]).
Therefore, despite the fact that Connecticut acquired
‘‘continuing exclusive jurisdiction’’ over the child sup-
port order as a result of its previous modifications of
the amount of the defendant’s child support obligation,
the language of § 46b-213q (d) expressly prohibits the
application of Connecticut law in determining the dura-
tion of the defendant’s child support obligation in the
present case.
   The defendant further contends that even if § 46b-
213q (d) applies, Connecticut, rather than Florida,
issued the ‘‘initial controlling order’’ when a Connecti-
cut court first modified the Florida judgment in 2003.
We are not persuaded.
  We are mindful that ‘‘[i]t is a basic tenet of statutory
construction that the legislature [does] not intend to
enact meaningless provisions. . . . [I]n construing
statutes, we presume that there is a purpose behind
every sentence, clause, or phrase used in an act and that
no part of a statute is superfluous.’’ (Internal quotation
marks omitted.) Tilcon Connecticut, Inc. v. Commis-
sioner of Environmental Protection, 317 Conn. 628,
663, 119 A.3d 1158 (2015). As previously noted in this
opinion, neither party disputes that the Florida judg-
ment controlled the defendant’s child support obliga-
tion before a Connecticut court modified the Florida
judgment. The defendant’s reading of § 46b-213q (d)
would render the term ‘‘initial’’ in that statute meaning-
less. In addition, we note that the Washington Supreme
Court in In re Schneider rejected a similar claim, rea-
soning as follows: ‘‘The trial court held that it had juris-
diction to modify its own 2007 child support order. The
Court of Appeals affirmed, holding that because the
trial court was modifying its own order and not the
Nebraska child support order, [the uniform act] did
not apply. . . . This conclusion is contrary to the plain
language of [Washington’s equivalent to § 46b-213q (d)],
which refers to the ‘initial controlling order.’ In this
case, the Nebraska child support order was clearly the
initial controlling order because it was modified by
the 2007 Washington order. Child support orders are
frequently modified as children grow older or when
circumstances change. . . . If the [uniform act] ceased
to apply after the first modification, the reference to
the state that issued the initial controlling order would
be superfluous.’’ (Citations omitted; emphasis in origi-
nal.) In re Schneider, supra, 173 Wash. 2d 364. Therefore,
we reject the defendant’s proposed construction of
§ 46b-213q (d).
   Furthermore, the interpretation of the statutory
scheme that the defendant advances would defeat one
of the primary purposes underlying the uniform act,
namely that of preventing forum shopping by the parties
to a child support order. See id. (‘‘ ‘Prior to 1993, Ameri-
can case law was thoroughly in chaos over modification
of the duration of a child-support obligation when an
obligor or obligee moved from one state to another
state and the states had different ages for the duration
of child support. The existing duration usually was
ignored by the issuance of a new order applying local
law, which elicited a variety of appellate court opinions.
[In 1992, the uniform act] determined that a uniform
rule should be proposed, to wit, duration of the child-
support obligation would be fixed by the initial control-
ling order.’ ’’); see also Lunceford v. Lunceford, supra,
204 S.W.3d 707 (‘‘[v]esting control of the duration of
child support in the first order is consistent with the
policy of [the uniform act] to promulgate a single-order
system for child support and avoid forum shopping
by the parties under a child support order’’). As the
Washington Supreme Court explained in In re Schnei-
der, to hold that the law of the responding tribunal
controlled the duration of a child support obligation
would subvert ‘‘the purpose of [the uniform act] to
preclude forum shopping by either the obligee or the
obligor: One would need only to move to a state with
laws offering a more appealing duration of child sup-
port, have the order modified in some other way, then
petition to modify the duration according to the laws
of the new forum state.’’ In re Schneider, supra, 365–66.
  Lastly, the defendant urges this court to consider the
application of General Statutes (Rev. to 2013) § 46b-
213j to the present case and advances two claims in
support of his position that Connecticut law clearly
applies to the present case under this statute. First, the
defendant contends that because Connecticut modified
the Florida judgment in 2003 and thereby issued the
controlling order, Connecticut, rather than Florida
became the ‘‘issuing state’’ within the meaning of § 46b-
213j (a). Second, the defendant claims that even if Flor-
ida remained the ‘‘issuing state,’’ § 46b-213j (d) required
the trial court to apply Connecticut law to the present
case because a Connecticut court previously consoli-
dated arrears in child support payments. We disagree.
   Insofar as §§ 46b-213j and 46b-213q are facially in
tension, we are mindful of ‘‘the well established princi-
ple of statutory interpretation that requires courts to
apply the more specific statute relating to a particular
subject matter in favor of the more general statute that
otherwise might apply in the absence of the specific
statute. [I]t is a well-settled principle of construction
that specific terms covering the given subject matter
will prevail over general language of the same or
another statute which might otherwise prove control-
ling. . . . The provisions of one statute which specifi-
cally focus on a particular problem will always, in the
absence of express contrary legislative intent, be held
to prevail over provisions of a different statute more
general in its coverage.’’ (Internal quotation marks omit-
ted.) Housatonic Railroad Co. v. Commissioner of Rev-
enue Services, 301 Conn. 268, 301–302, 21 A.3d 759
(2011).
   The text of the two statutes at issue and their respec-
tive locations within the act demonstrate that § 46b-
213q more specifically applies to the child support issue
in the present case. First, we recognize that a child
support order of another state may be registered in
Connecticut for enforcement purposes pursuant to Gen-
eral Statutes (Rev. to 2013) §§ 46b-213g through 46b-
213h, for modification purposes pursuant to General
Statutes (Rev. to 2013) § 46b-213o, or both. Unlike Gen-
eral Statutes (Rev. to 2013) § 46b-213j (a) (1), which
generally provides that ‘‘the law of the issuing state
governs . . . [t]he nature, extent, amount and dura-
tion of current payments under a registered support
order’’; (emphasis added); without specifying the types
of proceedings in which the statute is applicable, Gen-
eral Statutes (Rev. to 2013) § 46b-213q (d) specifically
applies to ‘‘a proceeding to modify a child support order
. . . .’’ (Emphasis added.) Furthermore, we note that
§ 46b-213q directly follows General Statutes (Rev. to
2013) § 46b-213p, which is entitled ‘‘Effect of registra-
tion for modification’’ and provides in relevant part
that ‘‘[a] family support magistrate may enforce a child
support order of another state registered for purposes
of modification, in the same manner as if the order has
been issued by a family support magistrate, but the
registered order may be modified only if the require-
ments of section 46b-213q . . . have been met.’’
(Emphasis added.) Therefore, § 46b-213p makes clear
that a court must consult the restrictions on modifica-
tion in § 46b-213q before modifying the order. Section
46b-213j, on the other hand, directly follows General
Statutes (Rev. to 2013) § 46b-213i, which is entitled
‘‘Effect of registration for enforcement.’’ Second, we
note that unlike the language of § 46b-213q (d), which
specifically references the duration of a child support
obligation, General Statutes (Rev. to 2013) § 46b-213j
(d) provides in relevant part that ‘‘[a]fter a tribunal of
this . . . state determines which is the controlling
order and issues an order consolidating arrears, if any,
a tribunal of this state shall prospectively apply the
law of the state issuing the controlling order, including
its law on . . . current and future support . . . .’’
(Emphasis added.) Therefore, § 46b-213j applies to
enforcement proceedings and § 46b-213q applies to
modification proceedings. Accordingly, in the absence
of any clear legislative intent to the contrary, we con-
clude that § 46b-213q (d), the provision that is more
specific with respect to modification of the duration of
a child support obligation, should apply over § 46b-213j.
   On the basis of our review of the plain language of
§ 46b-213q (d), other related statutes, and their direc-
tion to interpret them uniformly with other states, § 46b-
213q (d) applies to a modification of the duration of
the child support obligation in the present case. Accord-
ingly, we conclude that because Florida was the first
state to enter a child support order in the present case,
the trial court properly concluded that Florida law gov-
erned the duration of the defendant’s child support obli-
gation.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     We note that, although the defendant was also obligated to pay child
support for their eldest child, the present appeal involves the defendant’s
support obligation solely for the benefit of their youngest child. For the
sake of simplicity, we refer to the younger of the parties’ two children as
the child throughout this opinion.
   2
     The plaintiff appealed from the judgment of the trial court to the Appellate
Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   3
     The defendant no longer resides in Connecticut.
   4
     In 2007, the parties agreed to a second modification of the amount of
alimony and child support and stipulated to an arrearage in support pay-
ments. In 2008, the amount of the defendant’s child support obligation was
again modified.
   5
     General Statutes § 46b-71 (b) provides in relevant part that ‘‘in modifying,
altering, amending, setting aside, vacating, staying or suspending any such
foreign matrimonial judgment in this state the substantive law of the foreign
jurisdiction shall be controlling.’’ (Emphasis added.)
   6
     General Statutes § 46b-84 (c) provides in relevant part: ‘‘The court may
make appropriate orders of support of any child with intellectual disability
. . . or a mental disability or physical disability . . . who resides with a
parent and is principally dependent upon such parent for maintenance until
such child attains the age of twenty-one. . . .’’ (Emphasis added.)
   7
     We note that the legislature made changes to the act in 2015. See Public
Acts 2015, No. 15-71. Hereinafter, all references to the act, unless otherwise
indicated, are to the version appearing in the 2013 revision of the Gen-
eral Statutes.
   8
     The plaintiff contended in her initial appellate brief that the trial court
properly determined that § 46b-71 (b) governed the present case. The plain-
tiff, however, abandoned this claim at oral argument before this court.
Specifically, counsel for the plaintiff stated: ‘‘I agree with counsel [for the
defendant] that [the act] applies.’’ Therefore, we do not address the applica-
bility of § 46b-71 to the facts of the present case. The plaintiff also contended
in her initial appellate brief that the defendant’s claim is nonjusticiable
because the defendant did not register the Florida judgment in accordance
with the act. For the same reasons, we conclude that the plaintiff abandoned
this claim at oral argument before this court. As a result, following oral
argument, this court ordered the parties to file supplemental briefs
addressing the issue of whether the trial court’s judgment may be affirmed
on the alternative ground of General Statutes (Rev. to 2013) §§ 46b-213j and
46b-213q (d) in the event that § 46b-71 was found not to apply to this case.
   9
     In 2001, the uniform act was amended to include the language that is
contained within § 46b-213q (d). See Public Acts 2007, No. 07-247; Uniform
Interstate Family Support Act of 2001, § 611, 9 U.L.A. (Pt. IB) 255 (2005).
   10
      Under Florida law, child support obligations generally terminate when
the child reaches the age of eighteen. See Fla. Stat. Ann. § 61.14 (9) (West
2012). A court may, however, order support beyond age eighteen for a
dependent person ‘‘when such dependency is because of a mental or physical
incapacity which began prior to such person reaching majority . . . .’’ Fla.
Stat. Ann. § 743.07 (2) (West 2010).
   11
      The defendant also makes a number of other nonmeritorious contentions
that we reject. First, the defendant contends that the trial court improperly
modified the child support order without first finding ‘‘a substantial change
in the circumstances’’ as required by General Statutes § 46b-86 (a). We reject
this claim, however, because we conclude that Florida law governs the
duration of the defendant’s child support obligation and Florida law does
not require a court to find ‘‘a substantial change in the circumstances’’
before extending the duration of a child support order on the basis of a
child’s disability. See Taylor v. Bonsall, 875 So. 2d 705, 707, 709 (Fla. App.
2004) (noting that, but for parties’ stipulation, trial court ‘‘would have had
jurisdiction to extend’’ support beyond child’s eighteenth birthday, pursuant
to Florida law, without indicating there had been material change in circum-
stances).
   Second, the defendant contends that the 2010 support order terminated
by operation of its own terms upon the child’s graduation from high school
in June, 2013. The record indicates that the plaintiff’s motion to modify the
2010 support order was filed in April, 2013, and that the child graduated
from high school in June, 2013. Accordingly, because it is undisputed that
the plaintiff’s motion to modify was filed prior to the terminating event,
namely, the child’s graduation from high school, we find no merit in the
defendant’s contention.
   Third, the defendant cites to General Statutes (Rev. to 2013) § 46b-212c
(b) in support of his position. We decline to address this claim, however,
because the defendant misquotes § 46b-212c (b) as directly applying to
modification proceedings when, in fact, the statute provides in relevant part
that ‘‘[s]ections 46b-212 to 46b-213w, inclusive, do not: (1) [p]rovide the
exclusive method of establishing or enforcing a support order under the
laws of this state . . . .’’ (Emphasis added.)
   Fourth, the defendant contends that the plain language of § 46b-213q (f)
(2) indicates that once a Connecticut court assumes ‘‘continuing exclusive
jurisdiction’’ over a child support order pursuant to the uniform act, Connect-
icut law controls all aspects of a subsequent modification proceeding, includ-
ing the duration of the child support obligation. General Statutes (Rev. to
2013) § 46b-213q (f) (2) provides in relevant part that a court of this state
‘‘shall apply the provisions of sections 46b-212a to 46b-212l, inclusive, and
46b-213g to 46b-213r, inclusive, and the procedural and substantive law
of this state to the proceeding for enforcement or modification. . . .’’
(Emphasis added.) Because § 46b-213q (d) is within the range of applicable
statutes specified in § 46b-213q (f) (2), we find this claim to be without merit.
   Fifth, the defendant cites to State, Child Support Enforcement Division
v. Bromley, 987 P.2d 183 (Alaska 1999), Groseth v. Groseth, 257 Neb. 525,
527, 600 N.W.2d 159 (1999), and In re Cooney, 150 Or. App. 323, 326, 946
P.2d 305 (1997), in support of his claim. We do not find these cases to be
relevant authority because these cases involved the application of the forum
state’s law to the modification of the amount of a child support obligation
rather than the duration of the child support obligation.
   Sixth, although the defendant contended at oral argument before this
court that a postmajority award under Florida law requires an adjudication
that the child is disabled or incapacitated and that there was no such
adjudication in the present case, he did not provide any authority in support
of this claim or make this claim in his appellate briefs. ‘‘It is well settled
that claims on appeal must be adequately briefed, and cannot be raised for
the first time at oral argument before the reviewing court.’’ Grimm v. Grimm,
276 Conn. 377, 393, 886 A.2d 391 (2005), cert. denied, 547 U.S. 1148, 126 S.
Ct. 2296, 164 L. Ed. 2d 815 (2006). Accordingly, we decline to consider
this claim.
   Finally, to the extent that the defendant claims that the application of
Florida law to determine the duration of the defendant’s child support
obligation would run afoul of 28 U.S.C. § 1738B, also known as the federal
Full Faith and Credit for Child Support Orders Act, the argument is made
in a mere four sentences of his appellate brief and is unaccompanied by
any supporting analysis. We consider this claim inadequately briefed and
therefore decline to address it. See Electrical Contractors, Inc. v. Dept.
of Education, 303 Conn. 402, 444 n.40, 35 A.3d 188 (2012) (‘‘Claims are
inadequately briefed when they are merely mentioned and not briefed
beyond a bare assertion. Claims are also inadequately briefed when they
. . . consist of ‘conclusory assertions . . . with no mention of relevant
authority and minimal or no citations from the record . . . .’ ’’ [Citation
omitted.]).